 

Exhibit 10.11

 



Employment Agreement

This Employment Agreement dated as of January 6, 2014 (the "Agreement"), is made
by and between Guided Therapeutics, Inc., a Delaware Corporation and any
successor thereto ("the Company"), and Gene Cartwright (the "Executive").

RECITALS

A.                 It is the desire of the Company to assure itself of the
services of the Executive by entering into this Agreement.

B.                 The Executive and the Company mutually desire that Executive
provide services to the Company on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

1.Employment.

(a)General. The Company shall employ the Executive and the Executive shall enter
the employ of the Company, for the period set forth in Section l(b), in the
position set forth in Section 1(c), and upon the other terms and conditions
herein provided.

(b)Employment Term. The initial term of employment under this Agreement (the
"Initial Term") shall be for the period beginning on January 6, 2014, (the
"Effective Date") and ending on (and including) the first anniversary thereof,
unless earlier terminated as provided in Section 3. The employment term
hereunder shall automatically be extended for successive one-year periods
("Extension Terms" and, collectively with the Initial Term, the "Term") unless
either party gives written notice of non-extension to the other no later than
thirty (30) days prior to the expiration of the then-applicable Term and subject
to earlier termination as provided in Section 3.

(c)Position and Duties. The Executive shall serve as the Chief Executive Officer
of the Company with such customary responsibilities, duties and authority as may
from time to time be assigned to the Executive by the Board of Directors of the
Company or by the Board of Directors of Parent (the "Board"). The Executive
shall devote substantially all his working time and efforts to the business and
affairs of the Company (which may include service to the Company and its direct
and indirect subsidiaries). The Executive agrees to observe and comply with the
rules and policies of the Company as adopted by or under the authority of the
Board from time to time. During the Term, it shall not be a violation of this
Agreement for the Executive to serve on industry trade, civic or charitable
boards or committees and manage his personal investments and affairs, as long as
such activities do not materially interfere with the performance of the
Executive's duties and responsibilities as an employee of the Company. During
his employment and following termination of his employment with the Company, the
Executive agrees not to disparage the Company, any of its products or practices,
or any of its directors, officers, agents, representatives, stockholders or
affiliates, either orally or in writing.

(d)Location. The Executive acknowledges that the Company's principal executive
offices are currently located at Norcross, Georgia. The Executive shall operate
principally out of such executive offices, as they may be moved from time to
time within 40 miles of their current location in Norcross, Georgia. The Company
expects, and the Executive agrees, that the Executive shall be required to
travel from time to time in order to fulfill his duties to the Company.

(e)Compliance with Applicable Policies, Standards, Rules and Regulations.
Executive agrees that in all aspects of such employment, Executive shall comply
with all policies, standards, rules and regulations of the Company, as well as
applicable state and federal regulations, established from time to time, and
shall perform Executive’s duties faithfully, intelligently, to the best of
Executive's ability and in the best interest of the Company. The Company has
adopted various Company Policies. The Company Policies are available online and
Executive acknowledges hereby that he has been provided copies of the Company
Policies and is required to review and abide by each of the Company Policies.

(f)No Conflict. Executive represents and warrants that Executive's execution of
this Agreement, Executive's employment with the Company, and the performance of
Executive's proposed duties under this Agreement does not violate any
obligations Executive may have to any other employer, person or entity,
including obligations with respect to trade secret, proprietary or confidential
information of any other person or entity.

2.Compensation and Related Matters.

(a)Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $300,000 per annum (the "Annual Base Salary"), which shall
be paid in accordance with the customary payroll practices of the Company,
subject to upward adjustment as may be determined by the Board in its
discretion.

(b)Annual Bonus. During each Term, Executive will be eligible to receive an
annual incentive bonus, with a target bonus amount equal to $150,000. The actual
bonus amount will be based upon achievement of Company and individual
performance targets established by the Board for the fiscal year to which the
bonus relates. The payment of any annual bonus will be paid to Executive on or
prior to March 15 and will be subject to your continued employment with the
Company through the applicable payment date.

(c)Equity Plan. During the Term, the Executive shall be eligible to participate
in the [Name of Guided Therapeutics Equity Plan], or a successor plan thereto
(the "Equity Plan"), in accordance with the terms thereof in effect from time to
time. Pursuant to the Equity Plan, on the Effective Date, the Executive shall
receive an award of 2,000,000 shares of restricted common stock of Parent (the
"Restricted Stock"). The Restricted Stock shall vest as set forth on Schedule I
attached hereto, subject to the Executive’s continuous employment with the
Company through the applicable vesting date and to the terms of the grant
agreement and the Equity Plan.

(d)Benefits. During the Term, the Executive shall be entitled to participate in
group medical insurance, 401(k) and other standard benefits provided by the
Company, as may be amended from time to time, which are applicable to the senior
officers of the Company.

(e)Vacation. During the Term, the Executive shall not participate in any Company
sponsored vacation plan; however the Executive will be expected to work a
minimum of forty-eight (48) weeks during each year of the Term, which will allow
four (4) weeks off, with pay, during each year of the Term. The minimum work
threshold is tied to the applicable Initial Term and/or Extension Term, and no
rollover is permitted. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Executive.

(f)Expenses. During the Term, the Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by him in the performance
of his duties to the Company in accordance with the Company's expense
reimbursement policy.

(g)Relocation Expenses. Upon submission of appropriate documentation pursuant to
the Company's expense reimbursement policy, the Company shall reimburse the
Executive for up to a maximum of $50,000 in direct out-of-pocket moving and
relocation expenses actually incurred by the Executive during the Initial Term
to relocate his principal residence to a location in or reasonably near
Norcross, Georgia, including: reasonable costs and expenses incurred in
connection with (a) Executive and his spouse traveling to and staying in or
reasonably near Norcross, Georgia in order to search for a home, (b) the cost of
temporary housing in or reasonably near Norcross, Georgia, (c) moving the
Executive' s household goods, (d) closing and settlement costs incurred with
respect to the Executive' s purchase of a new principal residence (such as legal
fees, appraisal fees, and payment of the mortgage recording tax), and (e) the
brokerage commission on the sale of the Executive' s current principal
residence, not to exceed an amount equal to 6% of the proceeds of the
Executive's current principal residence, as of the date of sale.

(h)Commuting Expenses. Upon submission of appropriate documentation pursuant to
the Company's expense reimbursement policy, the Company shall reimburse the
Executive for any direct out-of-pocket expenses actually incurred by the
Executive during the Initial Term in connection with weekly commuting (or
commuting at such other intervals as agreed to by the Parties) to and from
Norcross, Georgia.

(i)Withholdings and Taxes. All compensation payable to Executive hereunder is
subject to withholding for all applicable federal, state and local income taxes,
and all applicable employment, occupational, Social Security and other similar
taxes, and any other amounts as required by law.

(j)Clawback. Notwithstanding any other provision in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

(k)Key Person Insurance. At any time during the Term, the Company shall have the
right to insure the life of the Executive for the Company's sole benefit. The
Company shall have the right to determine the amount of insurance and the type
of policy. The Executive shall cooperate with the Company in obtaining such
insurance by submitting to physical examinations, by supplying all information
reasonably required by any insurance carrier, and by executing all necessary
documents reasonably required by any insurance carrier. The Executive shall
incur no financial obligation by executing any required document, and shall have
no interest in any such policy.

(l)Annual Review. Approximately every 12 months during the Term, the Executive
and the Board or appropriate committee of the Board shall meet to discuss the
Executive's performance and terms of the Executive's employment by the Company.

3.Termination.

The Term and the Executive's employment hereunder may be terminated for any
reason by the Company or the Executive, but the benefits Executive receives, if
any, are dependent on the reason for Termination.

(a)Notice of Termination. Any termination of the Executive's employment by the
Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party indicating the specific termination provision in this Agreement
relied upon, and specifying a Date of Termination which, if submitted by the
Executive, shall be at least two weeks following the date of such notice (a
"Notice of Termination") or such earlier date as the Company may prescribe. A
Notice of Termination submitted by the Company may provide for a Date of
Termination on the date the Executive receives the Notice of Termination, or any
date thereafter elected by the Company in its sole discretion.

(b)Company Obligations Upon Termination. Upon termination of the Executive's
employment for any reason, the Executive (or the Executive's estate) shall be
entitled to receive the sum of the Executive's Annual Base Salary through the
Date of Termination not theretofore paid, which shall be paid upon termination
and in no event within 30 days after termination, any expenses owed to the
Executive under Section 2(f), and, except as otherwise provided herein, any
amount accrued and arising from the Executive's participation in, or benefits
accrued under any employee benefit plans, programs or arrangements under Section
2(d), which amounts shall be payable in accordance with the terms and conditions
of such employee benefit plans, programs or arrangements, and such other or
additional benefits as may be, or become, due to him under the applicable terms
of applicable plans, programs, agreements, corporate governance documents and
other arrangements of the Company and its parent and subsidiaries (collectively,
the "Company Arrangements").

(c)Resignation of Directorships. Upon termination of the Executive's employment,
for any reason, the Executive shall be deemed to have resigned from all offices
and directorships, if any, then held with the Company or any subsidiary or
affiliate thereof, and, at the Company's request, Executive shall execute such
documents as the Company determines to be necessary or desirable to effectuate
such resignations.

4.Severance Payments.

(a)Termination for Cause, without Good Reason, or Executive's Non-Renewal. If
the Executive’s Employment is terminated by the Company for Cause, by the
Executive without Good Reason, or through Executive’s non-renewal under Section
l(b), the Executive shall not be entitled to any severance payment or benefit.

(b)Termination without Cause, with Good Reason, through Death or Disability, or
Company Non-Renewal. If the Executive's Employment is terminated by the Company
without Cause, by the Executive with Good Reason, because of the Executive's
death or Disability, or through the Company's non-renewal under Section l(b),
the Company shall, subject to the Executive signing within twenty-one (21) days
(or forty-five days (45) if necessary to comply with applicable law) following
the Date of Termination, a separation and release agreement in the form
substantially similar to the one attached hereto as Annex A (the "Release") and
not revoking the Release within seven (7) days thereafter:

(i)pay to the Executive, in a lump sum on the sixtieth (60th) day following the
Date of Termination, an amount equal to the Annual Base Salary that the
Executive would have been entitled to receive if the Executive had continued his
employment hereunder for a period of twelve (12) months following the Date of
Termination; and

(ii)If Executive timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"), the Company shall
reimburse Executive for the difference between the monthly COBRA premium paid by
Executive for himself and his dependents and the monthly premium amount paid by
similarly situated active executives. Such reimbursement shall be paid to
Executive on the last day of the month immediately following the month in which
the Executive timely remits premium payment. Executive shall be eligible to
receive such reimbursement until the earliest of: (i) the twelve (12) month
anniversary of the termination; (ii) the date Executive is no longer eligible to
receive COBRA continuation coverage; and (iii) the date on which Executive
becomes eligible to receive substantially similar coverage from another
employer.

(c)Section 409A Six-Month Delay. To the extent that any severance payment (a
"409A Payment") constitutes a "deferral of compensation" subject to Section 409A
of the Internal Revenue Code of 1986, as amended, and Department of Treasury
regulations and other binding interpretive guidance issued thereunder ("Section
409A"), then, (A) in the event that a termination of the Executive's employment
does not constitute a "separation from service" as defined in Treasury
Regulation 1.409A-l(h) ("Separation From Service"), such 409A Payment shall
begin at such time as the Executive has otherwise experienced such a Separation
from Service, and (B) if on the date of the Executive's Separation from Service,
the Executive is a "specified employee," as such term is defined in Treas. Reg.
Section 1.409A-l(i), as determined from time to time by the Company, then such
409A Payment shall not be made to the Executive earlier than the earlier of (i)
six (6) months after the Executive's Separation from Service; or (ii) the date
of his death. The 409A Payments under this Agreement that would otherwise be
made during such period shall be aggregated and paid in one lump sum, without
interest, on the first business day following the end of the six (6) month
period or following the date of the Executive's death, whichever is earlier, and
the balance of the 409A Payments, if any, shall be paid in accordance with the
applicable payment schedule provided in Section 4.

5.Executive's Covenants.

(a)Protection Against Unfair Competition. Executive agrees and covenants that
during Executive's employment with the Company and for a period of two (2) years
following the last day on which Executive is employed by the Company (the
"Termination Date"), Executive shall not, directly or indirectly, whether
through Executive or through another person or entity, perform the Prohibited
Activities (as defined below) in the Territory (as defined below) for or on
behalf of Executive or any other business entity that competes with the Business
of the Company (as defined below).

(i)For purposes of this Agreement, Executive's "Prohibited Activities" means
executive and managerial activities of the type conducted, provided, or offered
by Executive pursuant to this Agreement within two (2) years prior to the
Termination Date.

(ii)For purposes of this Agreement, the "Territory" means the Canada and Europe
plus any other geographic area(s) in which Executive is performing services for
or on behalf of the Company as of the Termination Date.

(iii)For purposes of this Agreement, the "Business of the Company" means using
light to detect disease at the cellular level or similar activities of the type
conducted, authorized, offered or provided by the Company during the Term and
within two (2) years prior to the Termination Date.

(b)Non-Solicitation of Customers. Executive agrees and covenants that during
Executive's employment with the Company and for a period of two (2) years
following the Termination Date, Executive shall not solicit or attempt to
solicit, directly or by assisting others, any business from any of the Company's
customers, including actively sought prospective customers, with whom Executive
had Material Contact during Executive's employment for purposes of providing
products or services that are competitive with those provided by the Company.

(i)For purposes of this Agreement, products or services shall be considered
competitive with those provided by the Company if such products or services are
of the type conducted, authorized, offered or provided by the Company within two
(2) years prior to the Termination Date.

(ii)For purposes of this Agreement, the term "Material Contact" means contact
between Executive and each customer or potential customer (i) with whom
Executive dealt on behalf of the Company, (ii) whose dealings with the Company
were coordinated or supervised by Executive, (iii) about whom the Executive
obtained Confidential Information in the ordinary course of business as a result
of Executive's association with the Company, or (iv) who receives products or
services authorized by the Company, the sale or possession of which results or
resulted in possible compensation, commissions, or earnings for Executive within
two (2) years prior to the Termination Date.

(c)Non-Solicitation of Employees. Executive agrees and covenants that during
Executive's employment by the Company and for a period of two (2) years
following the Termination Date, Executive shall not solicit or attempt to
solicit, directly or by assisting others, any person who was an employee of the
Company on, or within six (6) months before, the date of such solicitation or
attempted solicitation and with whom Executive had contact while employed by the
Company, to leave the employment of the Company.

(d)Tolling. In the event the enforceability of any of the restrictive covenants
in this Agreement are challenged in a claim or counterclaim in court during the
time periods set forth in this Agreement for such restrictive covenants, and
Executive is not immediately enjoined from breaching any of the restrictive
covenants herein, then if a court of competent jurisdiction later finds that the
challenged restrictive covenant is enforceable, the time periods set forth in
the challenged restrictive covenant(s) shall be deemed tolled upon the filing of
the claim or counterclaim in court seeking or challenging the enforceability of
this Agreement until the dispute is finally resolved and all periods of appeal
have expired; provided, however, that to the extent Executive complies with such
restrictive covenant(s) during such challenge, the time periods set forth in the
challenged restrictive covenant(s) shall not be deemed tolled.

(e)Notification to Subsequent Employer. Executive agrees to notify any
subsequent employer of the covenants and terms contained in Sections 5 through 7
of this Agreement. In addition, the Executive authorizes the Company to provide
a copy of Sections 5 through 7 of this Agreement to third parties, including but
not limited to, the Executive's subsequent, anticipated or possible future
employers.

(f)Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 6(d) below), (ii) disclosing information and
documents to his attorney or tax adviser on a confidential basis for the purpose
of securing legal or tax advice, (iii) disclosing the post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(iv) retaining, at any time, his personal correspondence, his personal rolodex
and documents related to his own personal benefits, entitlements and
obligations.

6.Protection of Confidential Information.

(a)Acknowledgments. Executive acknowledges and agrees that the business of the
Company and its affiliates (collectively, the "Company") is highly competitive
and that the Company possesses information that is a valuable, special and
unique asset used by the Company in its business. Executive agrees that
protection of the Company' s Confidential Information against unauthorized
disclosure and use is of critical importance to the Company and that
unauthorized or improper use or disclosure by Executive of such Confidential
Information will cause serious and irreparable harm to the Company.

(b)Non-Disclosure of Confidential Information. Except as necessary in connection
with Executive's employment hereunder, Executive shall hold in confidence all
Confidential Information and shall not, either directly or directly, use,
transmit, copy, publish, reveal, divulge or otherwise disclose or make
accessible any Confidential Information to any person or entity without the
prior written consent of the Company. Executive's obligation of non-disclosure
as set forth herein shall continue for so long as the information in question
continues to constitute Confidential Information. The restrictions in this
Section 6(b) are in addition to and not in lieu of any other obligations of
Executive to protect Confidential Information, including, but not limited to,
obligations arising under the Company’s policies, ethical rules, and applicable
law. Nothing in this Agreement is intended to or should be interpreted as
diminishing any rights and remedies the Company has under applicable law related
to the protection of confidential information or trade secrets.

(c)Definition of Confidential Information. For purposes of this Agreement,
"Confidential Information" means data or other information relating to the
business of the Company that has been or will be disclosed to Executive or of
which Executive becomes aware as a consequence of or through Executive's
relationship with the Company and which has value to the Company or, if owned by
someone else, has value to that third party, and is not generally known to the
Company's competitors. Confidential Information includes, but is not limited to,
trade secrets, information regarding customers, contractors and the industry not
generally known to the public, strategies, methods, books, records and
documents, technical information concerning products, equipment, services and
processes, procurement procedures, pricing and pricing techniques, information
concerning past, current and prospective customers, investors and business
affiliates, pricing strategies and price curves, plans or strategies for
expansion or acquisitions, budgets, research, financial and sales data,
communications information, evaluations, opinions and interpretations of
information and data, marketing and merchandising techniques, electronic
databases, models, specifications, computer programs, contracts, bids or
proposals, technologies and methods, training methods and processes,
organizational structure, personnel information, payments or rates paid to
consultants or other service providers, and other such confidential or
proprietary information, whether such information is developed in whole or in
part by Executive, by others in the Company or obtained by the Company from
third parties, and irrespective of whether such information has been identified
by the Company as secret or confidential. Confidential Information does not
include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by
Executive without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.

(d)Notice to Company. Executive shall promptly notify the Company in writing (in
no event later than ten (10) days prior to any required disclosure unless
disclosure is required in less than ten days, in which event Executive shall
notify the Company as soon as possible) in the event that Executive is requested
or required pursuant to any legal, governmental or investigatory proceeding or
process or otherwise, to disclose any Confidential Information, so that the
Company may seek a protective order or other appropriate remedy, or, if it
chooses, waive compliance with the applicable provision of this Agreement.

7.Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that the Executive may discover, invent or originate during the
Term, either alone or with others and whether or not during working hours or by
the use of the facilities of the Company ("Inventions"), shall be the exclusive
property of the Company. The Executive shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company any assignments or
other documents the Company may deem reasonably necessary to protect or perfect
its rights therein, and shall assist the Company, upon reasonable request and at
the Company's expense, in obtaining, defending and enforcing the Company's
rights therein. The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
reasonably deemed necessary by the Company to protect or perfect its rights to
any Inventions.

8.Injunctive Relief.

Executive acknowledges and agrees that a breach of any of the restrictive
covenants set forth in Sections 5, 6, and 7 of this Agreement would cause
irreparable damage to the Company, the exact amount of which would be difficult
to determine, and that the remedies at law for any such breach would be
inadequate. Accordingly, Executive agrees that, in addition to any other remedy
that may be available at law, in equity, or hereunder, the Company shall be
entitled to specific performance and injunctive relief, without posting bond or
other security, to enforce or prevent any breach of any of the restrictive
covenants set forth in this Agreement.

9.                  Assignability. This Agreement is personal to Executive and
may not be assigned by Executive. Any purported assignment by Executive shall be
null and void from the initial date of the purported assignment. This Agreement
shall be assignable by the Company and shall inure to the benefit of the Company
and its successors and assigns.

10.              Certain Definitions.

(a)Cause. The Company shall have "Cause" to terminate the Term and the
Executive's employment hereunder upon:

(i)the Executive's failure to perform substantially his duties as an employee of
the Company (other than any such failure resulting from the Executive's
incapacity due to physical or mental illness), which is not cured within fifteen
(15) days after a written demand for performance is given to the Executive by
the Board specifying in reasonable detail the manner in which the Executive has
failed to perform substantially his duties as an employee of the Company;

(ii)the Executive's failure to carry out, or comply with, in any material
respect any lawful and reasonable directive of the Board consistent with the
terms of this Agreement that, if capable of cure, is not cured by the Executive
within fifteen (15) days after written notice given to the Executive describing
such failure in reasonable detail;

(iii)the Executive's conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or, to the extent involving
fraud, dishonesty, theft, embezzlement or moral turpitude, any other crime;

(iv)the Executive's violation of a material regulatory requirement relating to
the business of the Company and its subsidiaries that, in the good faith
judgment of the Board, is injurious to the Company in any material respect;

(v)the Executive's unlawful use (including being under the influence) or
possession of illegal drugs on the Company's premises or while performing the
Executive's duties and responsibilities under this Agreement;

(vi)the Executive's breach of this Agreement in any material respect that, if
capable of cure, is not cured by the Executive within fifteen (15) days after
written notice given to the Executive describing such breach in reasonable
detail; or

(vii)the Executive's commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty with respect to the Company or any of its affiliates.

(b)Change in Control. "Change in Control" shall mean:

(i)One person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company's stock possessing 50% or more of the
total voting power of the stock of such corporation;

(ii)A majority of the members of the Board of Directors of the Company (the
"Board) are replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the Board before the
date of appointment or election; or

(iii)One person (or more than one person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately before such acquisition(s).

(c)Date of Termination. "Date of Termination" shall mean the effective date of
Executive's resignation or termination for any reason.

(d)(d) Disability. "Disability" shall mean, at any time the Company or any of
its affiliates sponsors a long-term disability plan for the Company's employees
in which the Executive participates, "disability" as defined in such long-term
disability plan for the purpose of determining a participant's eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, "Disability" shall refer that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
the Executive has a Disability shall be made by the person or persons required
to make disability determinations under the long-term disability plan. At any
time the Company does not sponsor a long-term disability plan for its employees
in which the Executive participates, Disability shall mean the Executive's
inability to perform, with or without reasonable accommodation, the essential
functions of his position hereunder for a total of six months during any
12-month period as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Board and acceptable to the Executive
or the Executive's legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed. Any refusal by the Executive to submit
to a medical examination for the purpose of determining Disability shall be
deemed to constitute conclusive evidence of the Executive's Disability.

(e)Good Reason. Executive may terminate the Term and his employment for Good
Reason. For purposes of this Agreement, "Good Reason" means the occurrence of
any of the following, in each case without Executive's consent: (i) a material
reduction in Executive's Base Salary, (ii) a relocation of Executive's principal
place of employment to a location more than fifty (50) miles from the Company's
principal place of business (except for required travel on Company business to
an extent substantially consistent with Executive' s business travel obligations
as of the date of relocation), or (iii) a material, adverse change in
Executive's authority, duties or responsibilities (other than temporarily while
Executive is physically or mentally incapacitated or as required by applicable
law). Notwithstanding the foregoing, an occurrence described above which
otherwise may constitute Good Reason hereunder shall not constitute Good Reason
if: (x) Executive fails to provide written notice to the Company of the
occurrence alleged to constitute Good Reason hereunder within ten (10) business
days after such occurrence initially occurs, (y) the Company cures, corrects or
otherwise remedies such occurrence within ten (10) business days after the
Company's receipt of Executive's written notice hereunder, as determined in the
Company's reasonable judgment, or (z) in the event the Company does not cure,
correct or otherwise remedy such occurrence as provided above, Executive fails
to resign within ten (10) business days after the end of such cure period.

11.Governing Law.

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of Georgia, without reference to the principles of
conflicts of law, and where applicable, the federal laws of the United States.

12.Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13.Notices.

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, or any nationally recognized overnight courier
service with signature certification of receipt, as follows:

(a)If to the Company:

Guided Therapeutics, Inc.

5835 Peachtree Corners East

Suite D Norcross, GA 30092

Attn:

(b)If to the Executive, to his most recent address on the Company's books and
records.

or at any other address as any party shall have specified by notice in writing
to the other party.

14.Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

 

15.Entire Agreement.

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and supersede all prior understandings and agreements, whether
written or oral. The parties further intend that this Agreement shall constitute
the complete and exclusive statement of their terms and that no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding to vary the terms of this Agreement.

16.Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity.

17.No Inconsistent Actions.

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

18.Return of Company Property.

Immediately upon termination, Executive shall (i) deliver to the Company all
Company property, including keys, access cards, identification cards, security
devices, credit cards, network access devices, computers, hard drives, thumb
drives (or other removable information storage devices), cell phones, PDAs,
manuals, reports, notes, files, and any other documents and materials belonging
to the Company and stored in any fashion, including but not limited to those
that constitute or contain any Confidential Information (as defined herein),
that are in the possession or control of Executive, whether they were provided
to Executive by the Company or created by Executive in connection with
Executive's employment with the Company; and (ii) delete or destroy all copies
of any such documents and materials not returned to the Company that remain in
Executive' s possession or control, including those stored on any devices,
networks, storage locations, and media that are not owned by the Company but in
Executive's possession or control.

19.Enforcement.

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation.

20.Arbitration.

(a)Except for an action by the Company for injunctive relief as described in
Section ~ or as required by law, all disputes arising under or related to this
Agreement (including, but not limited to, its revocability or voidability for
any cause, the scope of arbitrable issues, and any defense based upon waiver,
estoppel, or laches), Executive's employment with the Company, or Executive's
separation from employment with the Company shall be resolved by binding
arbitration in Atlanta, Georgia pursuant to the Federal Arbitration Act, 9
U.S.c. § I. The arbitration shall be administered by the Judicial Arbitration
and Mediation Services, Inc., Atlanta, Georgia, or its successor ("JAMS"), or if
JAMS is no longer able to supply the Arbitrator, such Arbitrator shall be
selected from the American Arbitration Association (the "AAA"). In the event of
any conflict or inconsistency between the JAMS or AAA Rules and the terms of
this Agreement, the terms of this Agreement shall govern. Either party may bring
an action in court to compel arbitration under this Agreement or to confirm,
vacate, or enforce an arbitration award.

(b)The arbitration shall be conducted by a single neutral arbitrator experienced
in the arbitration of labor and employment disputes. Either party may request
that the arbitration proceeding be stenographically recorded by a certified
court reporter. The requesting party shall pay the cost of the record. The
arbitrator shall issue an award within thirty (30) days from the date of closing
of the hearing or, if oral hearings have been waived, from the date of the AAA's
transmittal of the final statements and proofs to the arbitrator.

(c)The Parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
Parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement or the services rendered
hereunder. Except as otherwise required by applicable law, the prevailing party
in any such arbitration, or in any action to enforce this Section 20 or any
arbitration award hereunder, shall be awarded and the non-prevailing party shall
pay the prevailing party's reasonable attorneys' fees and related expenses and
the non-prevailing party shall pay all arbitration filing and administration
fees as well as all fees and expenses of the arbitrator.

21.Severability,

Should any provision of this Agreement be declared or determined by any court of
competent jurisdiction to be unenforceable or invalid for any reason, the
validity of the remaining parts, terms or provisions of this Agreement shall not
be affected thereby and the invalid or unenforceable part, term or provision
shall be deemed not to be a part of this Agreement.

22.Survival.

Executive's obligations under Sections 5, 6, 7, and 8 of this Agreement shall
survive the expiration or termination of this Agreement for any reason and shall
thereafter be enforceable whether or not such termination is claimed or found to
be wrongful or to constitute or result in a breach of any contract or of any
other duty owed or claimed to be owed to Executive by the Company.

23.Indemnification.

In the event Executive is made, or threatened to be made, a party to any legal
action or proceeding, by reason of the fact that Executive is or was an employee
or officer of the Company or serves or served any other entity in any capacity
at the Company's request, Executive shall be indemnified by the Company. The
Company may assume the defense of any legal action or proceeding with counsel
selected by the Company and reasonably satisfactory to the Executive and, if it
does so, the Executive shall not be entitled to be reimbursed for any separate
counsel he may retain. During Executive' s employment with the Company and
thereafter, so long as Executive may have liability arising out of his service
as an officer or director of the Company, the Company agrees to continue and
maintain a director's and officer's liability insurance policy covering
Executive with coverage no less than that available to active directors and
officers of the Company.

24.Code Section 409A.

(a)To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A. If, however, the Company
determines that any compensation or benefits payable under this Agreement may be
or become subject to Section 409A, the Company may in its sole discretion adopt
such amendments to this Agreement or to adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
such other actions, as the Company determines necessary or appropriate to (i)
exempt the compensation and benefits payable under this Agreement from Section
409A and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A; provided,
however, that this Section 24 shall not create any obligation on the part of the
Company to adopt any such amendment, policy or procedure or take any such other
action. For purposes of Section 409A, each payment made under this Agreement
shall be treated as a separate payment.

(b)Notwithstanding anything herein to the contrary, Executive acknowledges and
agrees that in the event that any tax is imposed under Section 409A in respect
of any compensation or benefits payable to Executive, whether under or in
connection with this Agreement or otherwise, then (i) the payment of such tax
shall be solely Executive's responsibility, and (ii) neither the Company, its
affiliates nor any of their respective past or present directors, officers,
employees or agents shall have any liability for any such tax.

(c)To the extent that any reimbursements provided to Executive under this
Agreement are deemed to constitute 409A Payments to which Treasury Regulation
Section 1.409A-3(i)(l)(iv) would apply, such benefits, payments or
reimbursements shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the Term (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

25.Cooperation in Litigation.

The Executive promises and agrees that, following the date his employment by the
Company terminates, he will reasonably cooperate with the Company in any
litigation in which the Company is a party or otherwise involved which arises
out of events occurring prior to the termination of his employment, including
but not limited to, serving as a consultant (at a reasonable hourly rate) or
witness and producing documents and information relevant to the case or helpful
to the Company.

26.Employee Acknowledgement.

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

GUIDED THERAPEUTICS, INC.

 

By: /s/Michael C. James

Name: Michael C. James

Title: Chairman of the Board

 

EXECUTIVE

 

By: /s/ Gene Cartwright

Name: Gene Cartwright

Title:

 

 

 

 

SCHEDULE 1

The shares of restricted stock granted pursuant to Section 2(c) of this
Agreement will vest upon achievement of both the Performance Vesting Condition
and Service Vesting Condition as set forth below:

Number of shares of Restricted Stock Performance Vesting Condition = GT stock
price target Service Vesting Condition 1,000,000 GT stock price closes at/above
$l.50 for 30 consecutive trading days (the "Tier 1 Vesting Date") Subject to the
Executive's continuous employment with the Company through the applicable
vesting date: (i) 500,000 shares will vest on the Tier 1 Vesting Date; and (ii)
500,000 shares will vest on the first anniversary of the Tier 1 Vesting Date.
1,000,000 GT stock price closes $2.50 at/above for 30 consecutive trading days
(the “Tier 2 Vesting Date") Subject to the Executive's continuous employment
with the Company through the applicable vesting date: (i) 500,000 shares will
vest on the Tier 2 Vesting Date; and (ii) 500,000 shares will vest on the first
anniversary of the Tier 2 Vesting Date. Total = 2,000,000    

 * Any shares of Restricted Stock that have not satisfied the applicable
   Performance Vesting Condition set forth above within the 3-year period
   commencing on the date of this Agreement shall be forfeited.
 * In the event of a Change in Control (as defined in Section 10(b)): (i) if the
   per share price of a share of GT stock on the date of such Change in Control
   equals or exceeds the applicable GT stock price target, the applicable
   Performance Vesting Condition will be satisfied without regard to the 30
   consecutive day trading requirement, and (ii) the Service Vesting Conditions
   set forth above shall automatically be deemed satisfied.
 * All awards are subject to terms of grant document and the Equity Plan.

 

 

Annex A

 

 

 

 

 

 

 

 

 

 

 

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this "Agreement"), dated and
effective as of (the "Termination Date"), is entered into by and between Gene
Cartwright ("Employee") and Guided Therapeutics, Inc. ("Employer"), on behalf of
itself individually and any and all past and present parents, affiliates and
subsidiary companies (collectively, the "Company").

WHEREAS, Employee has been an employee of Employer; and

WHEREAS, Employee and Employer wish to terminate their employment relationship
on mutually acceptable terms and conditions.

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Employee
(individually, a "Party," and collectively the "Parties") hereby agree as
follows:

1.                  Termination of Employment. Employee acknowledges that his
employment and all of his positions with the Company shall automatically
terminate as of the Termination Date. Employee agrees that from and after the
Termination Date he shall not hold himself out as an employee, agent or
authorized representative of the Company, negotiate or enter into any agreements
on behalf of the Company, or otherwise purport to bind the Company in any way.
Employee understands that the termination of his employment terminates
Employee's right or claim to compensation or any other benefits of employment
with the Company beyond the Termination Date, except any payments due upon
termination pursuant to the Employment Agreement between the parties dated ("the
Employment Agreement") and any separation compensation expressly set forth in
this Agreement on the terms and subject to the conditions of this Agreement.
Employee further acknowledges that, on or prior to the Termination Date, he was
paid all earned wages and other compensation incident to his employment to which
he was entitled through the Termination Date, including without limitation, any
accrued, unused vacation pay and/or paid time off.

2.                  Separation Benefits to Employee. In consideration for
Employee's entering into this Agreement and Employee's continuing compliance
with his obligations hereunder from and after the Termination Date as provided
herein, the Company shall pay Employee ($ ), less all applicable deductions and
withholdings as required by law or authorized by Employee (the "Payment"). The
Payment shall be made by the Company in accordance with the terms and conditions
set forth in that certain Employment Agreement between Employer and Employee
dated as of . Notwithstanding anything herein to the contrary, the Company shall
have no obligation to make the Payment if Employee revokes this Agreement as
provided in Section 4(c) hereof. Employee understands that the Payment
represents the Company's sole financial obligation to Employee from and after
the Termination Date, and that, without limiting the foregoing, Employee is not
entitled to severance or separation pay or other benefits under any other plan,
policy or agreement except as expressly required by law.

3.                  No Admissions. Employee understands that neither this
Agreement nor the making of this Agreement is intended, and shall not be
construed, as an admission that the Company or any of the other Company
Releasees (as defined below) has violated any federal, state or local law
(statutory, decisional or common law), or any ordinance or regulation, or has
committed any wrong whatsoever with respect to Employee (including, but not
limited to, breach of any contract, actual or implied, or any tort). The Company
and each of the other Company Releasees expressly deny any such violation or
wrongdoing whatsoever. This Agreement may not be introduced in any action or
proceeding by anyone for any purpose except to evidence or to enforce its terms.

4.                  General Release by Employee.

a.       General Release. In consideration of the benefits provided under this
Agreement, Executive, for and on behalf of himself and each of his heirs,
administrators, executors, personal representatives, beneficiaries, successors
and assigns, fully and completely releases the Company, its affiliates, and each
of their respective current and former officers, directors, managers, members,
partners, shareholders, agents, employees, employee benefit plans and
fiduciaries, trustees, insurers, representatives, attorneys, transferees,
successors and assigns (collectively, the "Releasees"), collectively,
separately, and severally, of and from any and all claims, demands, damages,
causes of action, debts, liabilities, controversies, judgments, and suits of
every kind and nature whatsoever, foreseen, unforeseen, known or unknown, which
Executive has had, now has, or may have against the Releasees (or any of them)
from the beginning of time up until the time Executive signs this Agreement,
with the exception of (i) any claims which cannot be waived by private
agreement; (ii) any claims which may arise after the date Executive signs this
Agreement; (iii) any claims for breach of this Agreement or to enforce any
rights, obligations, or payments specified in this Agreement; or (iv) any claims
by Executive for indemnification or insurance coverage for Executive's acts or
omissions while employed with the Company under any articles of incorporation,
bylaws, operating agreement, directors and officers insurance policy, or other
applicable plan, document, agreement, or insurance policy. Subject to the
limitations in the immediately preceding sentence, this general release of
claims includes all claims arising under any federal, state or local statute or
ordinance, constitutional provision, public policy or common law (the "Employee
Claims"), including all claims under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Equal Pay Act, the Civil
Rights Act of 1866, the Civil Rights Act of 1871, Executive Order 11246, the
Employee Retirement Income Security Act (with respect to unvested benefits), the
Consolidated Omnibus Budget Reconciliation Act, the Americans with Disabilities
Act, the Rehabilitation Act, the Family and Medical Leave Act of 1993, the
Worker Adjustment and Retraining Notification Act, the Georgia Equal Pay Act,
the Georgia Prohibition of Age Discrimination in Employment Act, and the Georgia
Equal Employment for People with Disabilities Code, all as amended; all claims
for breach of any express or implied contract; all claims for breach of any
covenant of good faith and fair dealing; all claims for promissory estoppel or
detrimental reliance; all claims for wages, bonuses, incentive compensation,
fringe benefits and severance allowances or entitlements; all tort claims
(including claims for fraud, slander, libel, defamation, disparagement, and
negligent or intentional infliction of emotional distress); all claims for
compensatory or punitive damages, or any other claim for damages or injury of
any kind whatsoever; and all claims for monetary recovery, including, without
limitation, attorneys' fees , experts' fees, medical fees or expenses, costs and
disbursements. Executive hereby irrevocably and unconditionally waives and
relinquishes any right to obtain or receive reinstatement or any monetary,
injunctive, or other relief through any suit, complaint, action or proceeding
commenced or maintained in any court, agency, or other forum by Executive or on
his behalf for or on account of any of the claims released in this Agreement).

b.      Employee agrees and expressly acknowledges that this Agreement includes
a waiver and release of all claims, which he has or may have under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, etseg.
("ADEA"). The following terms and conditions apply to and are part of the waiver
and release of ADEA claims under this Agreement:

(i)                 This paragraph and this Agreement are written in a manner
calculated to be understood by him.

(ii)               The waiver and release of claims under the ADEA contained in
this Agreement does not cover rights or claims that may arise after the date of
Employee's execution and delivery of this Agreement.

(iii)             This Agreement provides for consideration In addition to
anything of value to which Employee is already entitled.

(iv)             Employee has been advised to consult an attorney before signing
this Agreement.

(v)               Employee has been granted twenty-one (21) days (or forty-five
days (45) if necessary to comply with applicable law) after he is presented with
this Agreement to decide whether or not to sign this Agreement. If Employee
executes this Agreement prior to the expiration of such period, he does so
voluntarily and after having had the opportunity to consult with an attorney,
and hereby waives the remainder of the twenty-one (21) day (or forty-five day
(45) if necessary to comply with applicable law) period.

(vi)             Employee has the right to revoke this Agreement within seven
(7) days of signing this Agreement. However, in the event this Agreement is so
revoked, this Agreement will be null and void in its entirety ab initio, and
Employee shall not receive (or be entitled to retain) any portion of the
Payment.

(vii)           If Employee wishes to revoke this Agreement, he may do so only
by timely delivering to Employer written notice stating Employee's revocation of
this Agreement. Such written notice must be received by Employer, at Employer's
address for notices as set forth herein, no later than 5:00 p.m. (local time) on
the seventh (71h) day after the date of this Agreement.

c.       Covenant Not to Sue. Except for an action brought to enforce this
Agreement or challenge the validity of Executive's release of claims under the
ADEA, Executive agrees to refrain from filing or otherwise initiating any
action, lawsuit, charge, claim, demand, grievance, arbitration or other legal
action against any of the Releasees over matters released or waived herein, and
agrees that he will refrain from participating in any action, complaint, charge,
claim, demand, grievance, arbitration or other legal action initiated or pursued
by any individual, group of individuals, partnership, corporation or other
entity against any of the Releasees over matters released or waived herein,
except as required by law. Notwithstanding the foregoing, nothing in this
Agreement shall interfere with Executive's right to file a charge with or
participate in an investigation or proceeding by the United States Equal
Employment Opportunity Commission or other governmental agency. Execution and
delivery of this Agreement by Employee operates as a complete bar and defense
against any and all Employee Claims. To the fullest extent permitted by law, if
Employee should, directly or indirectly, individually or through one or more
intermediaries, hereafter make any Employee Claims against the Company or any of
the other Company Releasees, this Agreement may be raised as and shall
constitute a complete bar to any proceeding and the Company and/or the other
Company Releasees shall be entitled to and shall recover from Employee all costs
incurred, including reasonable attorneys' fees, in defending against any such
proceeding.

5.                  Employee Obligations and Agreements

a.                   Employee has notified the Company of all facts (if any) of
which Employee is aware that Employee believes may constitute a violation of the
Guided Therapeutics, Inc. Code of Conduct or other policies or any of the
Company's legal or regulatory obligations. Employee represents and warrants that
he has no knowledge of any actions or inactions by any of the Company Releases
or by Employee that Employee believes could potentially constitute a basis for
any violation of any federal, state or local law, any common law or any rule or
regulation promulgated by any administrative, regulatory or other governmental
authority.

b.                  Employee represents that Employee has not filed any
complaints, charges or claims against the Company with any local, state, or
federal agency or court, or with any other forum.

c.                   Employee agrees that Employee shall not at any time
disparage or encourage or induce others to disparage the Company (or any of its
affiliates, officers and/or employees, or any of its products, equipment or
services) in any way, including but not limited to making any negative or
derogatory statements in verbal, written, electronic or any other form about the
Company, including, but not limited to, a negative or derogatory statement made
in, or in connection with, any article or book, on a website, in a chat room or
via the Internet, except that this clause shall not be construed to prohibit
Employee from giving truthful responses and/or testimony in any legal or
regulatory proceeding or inquiry.

d.                  During Employee's employment with the Company, Employee has
acquired certain confidential, proprietary or otherwise non-public information
concerning the Company, which may include, without limitation, intellectual
property, trade secrets, financial data, strategic business or marketing plans,
and other sensitive information concerning the Company, its employees, officers,
directors, agents, patients and customers. Employee understands that he was
provided with or had access to such information solely in his capacity as an
employee of the Company, and that such information was provided to him subject
to his obligation to retain such information in confidence and not to make any
use of such information except as authorized to do so in the course and scope of
his employment with the Company. Employee understands and agrees that his
obligations to maintain that information in confidence shall remain in effect
after the termination of his employment with the Company, and he agrees to
continue to honor that obligation. This provision is meant to supplement, and
not supersede or limit, any existing agreements or legal obligations or
principles concerning confidentiality, trade secrets, assignment or ownership of
intellectual property, or solicitation of employees or customers.
Notwithstanding anything to the contrary, Employee expressly acknowledges and
agrees that he remains bound by Sections 5, 6, 7, and 8 of the Employment
Agreement.

e.                   Notwithstanding any other provision of this Agreement, to
the extent that Employee has any outstanding financial obligations to the
Company (including, but not limited to, outstanding loans, promissory notes and
credit card charges) that do not otherwise constitute reimbursable business
expenses under the Company's expense reimbursement policies, Employee shall
remain liable for all such financial obligations and shall remit payment in full
to the Company as soon as practicable after the Termination Date.

f.                   To the extent Employee has unreimbursed business expenses
incurred through the Termination Date, Employee must immediately (and in any
event within five (5) business days following the Termination Date) submit the
expenses with all appropriate documentation in accordance with the Company' s
reimbursement policies; those expenses which meet the guidelines of the Company
and Employee' s department will be reimbursed. No new reimbursable expenses may
be incurred after the Termination Date.

g.                   Employee shall cooperate fully with the Company in the
prosecution or defense, as the case may be, of any and all actions, governmental
inquiries or other legal or regulatory proceedings in which Employee's
assistance may be reasonably requested by the Company. If Employee is compelled
to testify pursuant to a validly served subpoena (or its equivalent or like
process) in any legal proceeding or by regulatory authority, Employee shall
notify the Company as soon as reasonably practical, but in no event later than
five (5) days before any response or testimony is due from Employee (or on
Employee's behalf), of all subpoenas or requests for information, and will
advise the Company of Employee's response thereto, if any. Employee represents
that Employee has not filed any complaints, charges or claims against the
Company with any local, state, or federal agency or court, or with any other
forum. Employee shall cooperate in good faith and in a timely manner with any
reasonable, good faith requests for information from Employer following the
Termination Date regarding patient health and other matters of which Employee
may have become aware during and as a result of his employment with Employer.

h.                  Employee agrees to return any Company property immediately
no matter where located including, but not limited to, keys, laptop computer,
computer disks/storage devices, all other computer equipment/accessories and any
and all written and/or electronic material prepared in the course of employment
at the Company.

i.                    Employee represents and warrants that he is knowingly and
voluntarily entering into this Agreement.

6.                  Miscellaneous Provisions.

a.                   This Agreement cannot be changed, in whole or in part,
unless in writing signed by each of the Parties.

b.                  This Agreement shall extend to, be binding upon, and inure
to the benefit of the Parties and their respective successors, heirs, legal
representatives and assigns; provided that Employee's rights, duties and
obligations hereunder may not be delegated, transferred or assigned by him, in
whole or in part, in any manner.

c.                   This Agreement shall be governed, construed, interpreted
and enforced in accordance with the internal laws of the State of Georgia,
without regard to the application and effect of its conflict of laws principles.

d.                  Except for an action by the Company for injunctive relief as
described in Section 8 of the Employment Agreement or as required by law, all
disputes arising under or related to this Agreement (including, but not limited
to, its revocability or voidability for any cause, the scope of arbitrable
issues, and any defense based upon waiver, estoppel, or laches), Executive's
employment with the Company, or Executive's separation from employment with the
Company shall be resolved by binding arbitration in Atlanta, Georgia pursuant to
the Federal Arbitration Act, 9 U.S.c. § I. The arbitration shall be administered
by the Judicial Arbitration and Mediation Services, Inc., Atlanta, Georgia, or
its successor ("JAMS"), or if JAMS is no longer able to supply the Arbitrator,
such Arbitrator shall be selected from the American Arbitration Association (the
"AAA"). In the event of any conflict or inconsistency between the JAMS or AAA
Rules and the terms of this Agreement, the terms of this Agreement shall govern.
Either party may bring an action in court to compel arbitration under this
Agreement or to confirm, vacate, or enforce an arbitration award.

The arbitration shall be conducted by a single neutral arbitrator experienced in
the arbitration of labor and employment disputes. Either party may request that
the arbitration proceeding be stenographically recorded by a certified court
reporter. The requesting party shall pay the cost of the record. The arbitrator
shall issue an award within thirty (30) days from the date of closing of the
hearing or, if oral hearings have been waived, from the date of the AAA's
transmittal of the final statements and proofs to the arbitrator.

The Parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
Parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement or the services rendered
hereunder. Except as otherwise required by applicable law, the prevailing party
in any such arbitration, or in any action to enforce this Section 6(d) or any
arbitration award hereunder, shall be awarded and the non-prevailing party shall
pay the prevailing party's reasonable attorneys' fees and related expenses and
the non-prevailing party shall pay for all arbitration filing and administration
fees as well as all fees and expenses of the arbitrator.

e.                   All compensation payable to Executive hereunder is subject
to withholding for all applicable federal, state and local income taxes, and all
applicable employment, occupational, Social Security and other similar taxes,
and any other amounts as required by law.

f.                   The provisions of this Agreement are severable, and if any
part of this Agreement is found to be unenforceable, the other paragraphs (or
portions thereof) shall remain fully valid and enforceable.

g.                   This Agreement has been reviewed by each of the Parties.
The Parties have each had a full opportunity to negotiate the terms and
conditions of this Agreement and to consult with legal counsel of their choosing
in connection with the same. Accordingly, the Parties hereby expressly waive any
common-law or statutory rule of construction that ambiguities should be
construed against the drafter of this Agreement, and agree that the language in
all parts of this Agreement shall be in all cases construed as a whole,
according to its fair meaning.

h.                  This Agreement may be executed in any number of
counterparts, including by facsimile or other electronic transmission bearing
the signature of the respective Party hereto, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.

i.                    This Agreement and the terms and conditions hereof are
confidential. Employee shall not discuss or otherwise disclose the terms and
conditions hereof, or provide a copy of all or any portion of this Agreement, to
any person other than his legal or tax advisors or his spouse (if any) on a
confidential basis. Nothing herein shall prohibit any party hereto from
disclosing this Agreement or the terms and conditions hereof when required by
law, subpoena or court order or as otherwise provided in this Agreement.

 

[Signature Page Follows]

 

 

 

 

EMPLOYER: Guided Therapeutics, Inc.          
By:________________________________     Name:     Title:           Date:
______________________________           Address for Notices:     c/o Guided
Therapeutics, Inc.     5835 Peachtree Corners East     Suite D     Norcross, GA
30092     Facsimile: 770-242-8639        



 

EMPLOYEE: ___________________________________     Print Name:                
Date: ______________________________                       Address for Notices:
          ___________________________________    
___________________________________     ___________________________________    
Facsimile: ___________________________        



 